Title: To James Madison from Benjamin Metcalfe and Joseph Taylor, 14 October 1816
From: Metcalfe, Benjamin,Taylor, Joseph
To: Madison, James


        
          Sir
          Cynthiana Oct. 14th 1816
        
        The undersigned members of the Bar in the county of Harrison & State of Kentucky being informed that a vacancy is occasioned in this district of the Court of the United States by the death of the late Honble Harry Innis beg leave to recommend as a person suitable to supply said Vacancy Robert Trimble Esq of Paris late one of the Judges of the court of appeals for the State of Kentucky.
        In making this recommendation we have no hesitation in saying that Mr Trimble is a gentleman well qualified to fill any situation in the Judiciary of the State or of the United States; and that we are representing the wishes of the people of this state.
        We know of no one possessing equal or superior qualifications in our opinions that will be so generally acceptable to both bar and people of this District. We are dear Sir with sentiments of the highest esteem your Excellency⟨s⟩ Mo. obt. serts.
        
          B. MetcalfeJos: Taylor
        
      